Citation Nr: 1728414	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran appeared at a Board videoconference hearing before a Veterans Law Judge (VLJ).  The hearing transcript from this proceeding is of record.

This matter was before the Board in June 2015 at which time it was remanded for further evidentiary development.  

In correspondence dated in May 2017, the Veteran was notified that the VLJ who conducted the April 2015 hearing was no longer employed by the Board.  He was therefore provided the opportunity to testify at another hearing.  In correspondence received in May 2017, the Veteran indicated that he did not wish to appear at another Board hearing.

The Board observes that following the issuance of the November 2015 Supplemental Statement of the, additional VA medical records and the report of an October 2016 VA examination were associated with the claims file.  Such records were not considered by the RO.  However, as the claim is being remanded for further development, the Veteran is not prejudiced by the Board reviewing this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As detailed above, this matter was before the Board in June 2015 at which time it was remanded, in part, to provide the Veteran a VA examination to determine the severity of his service-connected low back disorder.  In so doing, the Board noted that the medical evidence demonstrated that the Veteran experienced muscle spasms.

The Veteran was provided a VA examination in October 2015.  On range of motion testing, the Veteran had forward flexion from 0 to 50 degrees; extension from 0 to 20 degrees; right and left lateral flexion from 0 to 25 degrees; and right and left lateral rotation from 0 to 25 degrees.  The examiner reported that there was no guarding or muscle spasm of the thoracolumbar spine.

An additional VA examination was provided in October 2016.  The examiner reported that range of motion testing was unable to be conducted.  In so finding, he noted that the Veteran was weak due to his multiple conditions, including dialysis the day before the examination, and was unable to flex or perform other range of motion tests accurately.  There was also no finding of guarding or muscle spasms.  The examiner reported that the Veteran denied any significant change since the last visit.  

In correspondence received in March 2017, the appellant stated that the October 2016 VA examination was inadequate.  He asserted that the examiner based his assessment on the findings from the October 2015 VA examination; however, the examiner had to assist him to and from the examining room due to pain.  Additionally, in the April 2017 Appellant's Post-Remand Brief, the Veteran's representative indicated that the VA examination did not adequately assess the Veteran's low back condition as he presents with reduced forward flexion with spasms, guarding, and stiffness, which were not acknowledged by the VA examiner.  

The Board finds that an additional VA examination should be provided on remand.  As documented above, in recent correspondence, the Veteran's representative indicated that the Veteran presents with stiffness, spasms, and guarding of the low back, which cause limitation in forward flexion.  Such symptoms were not found during the October 2015 or October 2016 VA examinations.  As the lay evidence suggests the presence of symptoms not previously found on examination and there being an indication that such symptoms cause a reduction in range of motion of the low back, an additional VA examination is necessary to determine the nature and severity of the Veteran's low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected lumbar spine disability.  Efforts should be made to schedule the Veteran for the examination at a reasonable time before or after his dialysis appointment to ensure that range of motion testing can be performed.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should delineate all symptoms associated with the appellant's service-connected low back disability.  

Specifically, the examination report should include range of motion in degrees for the appellant's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should report whether there is guarding, muscle spasms, and stiffness, and should discuss the lay statements and medical evidence of record noting such symptoms.

The examiner should also state whether the appellant's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disability. 

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




